DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. in view of Guendelman et al. (US 2013/0283213) further considered with Tay (US 2020/0012350) and Valik et al. (US 2013/0009865).
	In regard to claim 1, Yokokawa et al. teach an electronic device comprising: a sensor (element 16 and paragraph 53); a processor operatively coupled to the sensor and the display; and a memory operatively coupled to the processor (paragraph 27) and storing instructions that, when executed by the processor, cause the processor to: identify a first body part of a user based on the sensor (fig. 3 element 52 and paragraph 44); identify a virtual region spaced apart by a designated distance from the first body part based on the identified first body part (element OA and paragraph 46, OA set below face position); identify that a second body part distinct from the first body part enters into the virtual region based on the sensor (element DP and paragraph 48); in response to identification of entering the second body part into the virtual region, identify a coordinate of the virtual region at a position where the second body part of the user enters (paragraph 45, the device of Yokokawa et al. determines when a user’s hand is in the detection area and maps the coordinates. This is only done with the hand enters the detection area) but does not teach wherein the virtual region comprises a plane disposed in a 3-dimensional space and identifying that a second body part distinct from the first body part enters into the virtual region from outside the virtual region recognize a tap action based on the coordinate of the virtual region; change at 
	Guendelman et al. teach recognize a tap action based on the coordinate of the virtual region; and change at least part of content displayed on the display based on the tap action (fig. 4B and paragraph 80).
The two are analogous art because they both deal with the same field of invention of input devices.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yokokawa et al. with the gesture of Guendelman et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yokokawa et al. with the gesture of Guendelman et al. because the tap gesture of Guendelman et al. is a notoriously well-known gesture and one of ordinary skill in the art would recognize the gesture would work predictably and provide expected results.
	Tay teach an integrated display and device (fig. 2).
	The three are analogous art because they both deal with the same field of invention of input devices.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yokokawa et al. and Guendelman et al. with the integrated display of Tay. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yokokawa et al. and Guendelman et al. with the integrated display of Tay because combining the two elements into one is merely a matter of obvious engineering design choice. One of ordinary skill in the art would recognize that a sensor integrated into a display would function equally as well as the two do separately (see MPEP 2144.04).
	Valik et al. teach wherein the virtual region comprises a plane disposed in a 3-dimensional space (element 220 and paragraph 45. Sensing area is volumetric cube) and identifying that a second body part distinct from the first body part enters into the virtual region from outside the virtual region (paragraph 49, gestures outside of the sensing zone are not tracked. When user places hands inside zone the gestures are tracked).

	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yokokawa et al., Guendelman et al. and Tay with the gesture zone of Valik et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yokokawa et al., Guendelman et al. and Tay with the gesture zone of Valik et al. because it would prevent unintended interaction with the computer.
	In regard to claim 2, Yokokawa et al. teach identify a resolution of the display; and identify the virtual region based on a ratio of the resolution (paragraph 46, the operation area matches the shape of the pointable area. The pointable area is spread over the entire display).
	In regard to claim 3, Yokokawa et al. teach identify a motion of the second body part within the virtual region; and change at least part of the displayed content based on the motion of the second body part (paragraph 51, user changes a pointed position by moving his or her hand, the display moves object along the path of the hand).
	In regard to claim 5, Yokokawa et al. teach causing the processor to identify the virtual region set as an absolute coordinate system (paragraph 49, width and height of operation area are determined and these are transformed into pointable coordinates by the two equations of paragraph 49).
	In regard to claim 8, Yokokawa et al. teach identify a second user distinct from the user (fig. 7); identify a second virtual region spaced apart by a designated distance from a first body part of the second user in response to identifying the first body part of the second user (fig. 7 OA2); and change at least part of the content based on a position of the second body part of the second user within the second virtual region (paragraph 57).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. in view of Tay further considered with Govil et al. (US 2016/0094787).
In regard to claim 4, Yokokawa et al. and Tay teach all the elements of claim 4 except a Dynamic Vision Sensor (DVS).
Govil et al. teach a Dynamic Vision Sensor (DVS) (element 604 and paragraph 41).
The three are analogous art because they all deal with the same field of invention of input devices.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. in view of Guendelman et al. further considered with Tay, Valik et al. and Liao et al. (US 2014/0104161). 
In regard to claim 7, Yokokawa et al., Guendelman et al., Tay and Valik et al. teach all the elements of claim 7 except cause the processor to change at least part of the content in response to identifying that the second body part is deviated from the virtual region.
Liao et al. teach cause the processor to change at least part of the content in response to identifying that the second body part is deviated from the virtual region (fig. 9 and fig. 3 element S108. Cancelling gesture operating region).
The five are analogous art because they all deal with the same field of invention of input devices.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yokokawa et al., Guendelman et al., Tay and Valik et al. with the cancelling gesture of Liao et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yokokawa et al., Guendelman et al., Tay and Valik et al. with the cancelling gesture of Liao et al. because it would allow the user to customize the region to the user’s own specifications.
Claim(s) 9-11, 13 and 16 is/are rejected under 35 U.S.C. 103 as obvious over Yokokawa et al. (US 2015/0278583) in view of Valik et al. (US 2013/0009865).
	In regard to claim 9, Yokokawa et al. teach an electronic device comprising: a sensor (element 16); a communication interface (fig. 1 and paragraph 26, cable); a processor operatively coupled to the sensor and the communication interface; and a memory (paragraph 27) operatively coupled to the processor and storing instructions that, when executed by the processor, cause the processor to: identify an external electronic device distinct from the electronic device via the communication interface (paragraph 50 display image stored console and displayed on display); identify a first body part of a user based on the sensor while content is displayed on a display (fig. 3 element 52 and paragraph 44); identify 
	Valik et al. teach wherein the virtual region comprises a plane disposed in a 3-dimensional space (element 220 and paragraph 45. Sensing area is volumetric cube) and identifying that a second body part distinct from the first body part enters into the virtual region from outside the virtual region (paragraph 49, gestures outside of the sensing zone are not tracked. When user places hands inside zone the gestures are tracked).
The two are analogous art because they both deal with the same field of invention of input devices.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yokokawa et al. with the gesture zone of Valik et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yokokawa et al. with the gesture zone of Valik et al. because it would prevent unintended interaction with the computer.
	In regard to claim 10, Yokokawa et al. teach cause the processor to establish a connection with the external electronic device via the communication interface (paragraph 50, the image is stored on the console then transferred to the TV).
	In regard to claim 11, Yokokawa et al. teach identify a motion of the second body part within the virtual region; and change at least part of the displayed content based on the motion of the second body 
	In regard to claim 13, Yokokawa et al. teach identify the virtual region set as an absolute coordinate system (paragraph 49, width and height of operation area are determined and these are transformed into pointable coordinates by the two equations of paragraph 49).
	In regard to claim 16, Yokokawa et al. teach identify a second user distinct from the user (fig. 7); identify a second virtual region spaced apart by a designated distance from a first body part of the second user in response to identifying the first body part of the second user (fig. 7 OA2); and change at least part of the content based on a position of the second body part of the second user within the second virtual region (paragraph 57).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. in view Valik et al. further considered with Govil et al.
In regard to claim 12, Yokokawa et al. and Valik et al. teach all the elements of claim 4 except a Dynamic Vision Sensor (DVS).
Govil et al. teach a Dynamic Vision Sensor (DVS) (element 604 and paragraph 41).
The three are analogous art because they all deal with the same field of invention of input devices.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yokokawa et al. and Valik et al. with the DVS of Govil et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yokokawa et al. and Valik et al. with the DVS of Govil et al. because event based cameras reduce the amount of data transfer and save power.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. in view of Valik et al. further considered with Liao et al.
In regard to claim 15, Yokokawa et al. and Valik et al. teach all the elements of claim 15 except changing at least part of the displayed content in response to releasing of the identifying of the second body part within the virtual region.

The three are analogous art because they all deal with the same field of invention of input devices.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yokokawa et al. and Valik et al. with the cancelling gesture of Liao et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yokokawa et al. and Valik et al. with the cancelling gesture of Liao et al. because it would allow the user to customize the region to the user’s own specifications.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. in view of Tay (US 2020/0012350) further considered with Valik et al. (US 2013/0009865).
In regard to claim 17, Yokokawa et al. teach an electronic device comprising: a sensor (element 16); a processor operatively coupled to the sensor and the display; and a memory (paragraph 27) operatively coupled to the processor and storing instructions that, when executed by the processor, cause the processor to: identify a first virtual region corresponding to the first position; and identify the body part of the user enters at the first position based on the first virtual region (fig. 4 element DP, the hand corresponds to the virtual region) in response to identifying that the body part of the user enters the first virtual region at the first position based on the sensor, display a visual element within the display based on the first coordinate and a motion of the body part of the user spaced apart from the display (fig. 4 and paragraph 51. Yokokawa et al. teach displaying a visual marker based on the detection position) but does not teach wherein the virtual region comprises a plane disposed in a 3-dimensional space and identifying that a second body part distinct from the first body part enters into the virtual region from outside the virtual region; recognize a tap action based on the coordinate of the virtual region identify that the user moves from the first position to a second position while the visual element is displayed; identify a second virtual region based on the second position in response to identifying that the user moves from the first position to the second position; identify the body part of the user who moves to the second position in response to identifying that the user moves from the first position to the second position; identify a second 
Tay teach an integrated display and device (fig. 2) and identify that the user moves from the first position to a second position while the visual element is displayed (fig. 13B); identify a second virtual region based on the second position in response to identifying that the user moves from the first position to the second position (paragraph 79); identify the body part of the user who moves to the second position in response to identifying that the user moves from the first position to the second position; identify a second coordinate of the second virtual region where the body part of the user enters the second virtual region at the second position; and change a position of a visual element displayed within the display based on the second position and a motion of the body part of the user in response to identifying the body part of the user who moves to the second position (paragraph 70, the gesture inside the box will receive different scrutiny than one outside of the box. See fig. 2 element 225 that shows a cursor corresponding to the user’s gesture position).
	The two are analogous art because they both deal with the same field of invention of input devices.
	At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yokokawa et al. with the tracking gesture zone of Tay. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Yokokawa et al. rotating gesture zone of Tay because the tracking gesture zone of Tay would allow user freedom of movement.
Valik et al. teach wherein the virtual region comprises a plane disposed in a 3-dimensional space (element 220 and paragraph 45. Sensing area is volumetric cube) and identifying that a second body part distinct from the first body part enters into the virtual region from outside the virtual region (paragraph 49, gestures outside of the sensing zone are not tracked. When user places hands inside zone the gestures are tracked).
The three are analogous art because they all deal with the same field of invention of input devices.

In regard to claim 18, Yokokawa et al. teach wherein the motion includes at least one of a rotation movement or a parallel movement (paragraph 51, the user moves his/her hand parallel to the screen to move the cursor).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623